Case 1:18-cv-08250-JSR Document 13 Filed 10/29/18 Page 1 of 3
        Case 1:18-cv-08250-JSR Document 13 Filed 10/29/18 Page 2 of 3

October 29, 2018                          Respectfully submitted,


                                          /s/ John P. Dean
                                          John P. Dean
                                          OSTER LAW FIRM
                                          1301 19th Street N.W., Suite 601
                                          Washington, D.C. 20036
                                          (202) 596-5291 (p)
                                          (202) 747-5862 (f)
                                          steve@osterlawfirm.com

                                          Counsel to Garnishee




                                      2
         Case 1:18-cv-08250-JSR Document 13 Filed 10/29/18 Page 3 of 3

                             CERTIFICATE OF SERVICE

       I certify that I filed the attached Garnishee’s Statement using the Court’s electronic

filing system and served the Plaintiff by electronic mail at sam@meadefirm.com.


October 29, 2018                                 /s/John P. Dean
                                                 John P. Dean




                                             3
